Citation Nr: 0212197	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-38 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The veteran is currently employed and such employment is 
not shown to be marginal.

2. The veteran is not shown to be unable to secure and follow 
a substantially gainful occupation by reason of disabilities 
which are likely to be permanent.


CONCLUSION OF LAW

The eligibility criteria for non-service-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§  3.340, 3.342 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126).  became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of Title 38 of the Code 
of Federal Regulations. See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard the veteran has been informed of the necessary 
requirements to establish his claim in the statement of the 
case and supplemental statements of the case.  He was 
informed of the contents of the VCAA and that the VA would 
obtain identified evidence in a letter from the RO dated in 
June 2001.  Also all pertinent evidence has been obtained.  
The Board finds that the provisions of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 
1521 (West 1991). Permanent and total disability ratings for 
pension purposes are authorized for disabling conditions not 
the result of the veteran's own willful misconduct. 38 C.F.R. 
§ 3.342 (2001).  Total disability will be considered to exist 
where there is permanent impairment of mind or body, which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
veteran. 38 C.F.R. § 3.340 (2001).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.17 (2001).  The poverty threshold for one person as 
established by the Bureau of the Census effective September 
2000 is $8,501.

On the veteran's original application for pension benefits in 
September 1991 he reported that he last worked in August 1990 
as a laborer.  He apparently made $5. 50 per hour.  He was a 
high school graduate.

A December 1994 letter from the Social Security 
Administration (SSA) reflects that the veteran had been 
receiving disability benefits at least dating back to 
February 1991.  

During an October 1996 VA examination, the veteran related 
that he had been working in the air conditioning and heating 
business for the prior two years and before then worked in 
various jobs.  

On an application for VA benefits received in July 2001, the 
veteran reported that his disability had affected full time 
employment from 1990 to 1994.  He indicated he was currently 
employed at an apartment complex.  He indicated that his 
highest gross earnings per month were $1100.  He reported 
that he earned $16,320 in the prior 12 months and earned $705 
per month.  He further reported that he did not have to leave 
his last job because of disability.

The evidence reflects that the appellant was not 
substantially working between 1990 and 1994 due to his 
disabilities.  However, at the time of the 1996 VA 
examination he had been working for two years and the recent 
application for VA benefits shows that he is currently 
gainfully employed.  VA Adjudication Procedure Manual, M21-1, 
Part VI, paragraph 7.09(a)(7), defines marginal employment as 
"that which is ordinarily followed by the nondisabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  

Because the evidence shows that the veteran is currently 
employed and was unemployed for approximately 4 years more 
than 8 years ago, and there is no evidence that his current 
employment does not constitute a substantially gainful 
employment or is marginal employment as defined at 38 C.F.R. 
§ 4.17(a)  As such he does not meet the legal criteria 
governing basic eligibility for pension benefits.  According 
entitlement to pension benefits is denied.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

